SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 TREATY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0884116 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 317 Exchange Place New Orleans, LA 70130 (Address of principal executive offices) (504) 301-4475 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of November 4, 2013, was 1,251,049,036. TREATY ENERGY CORPORATION FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1 – Financial Statements 3 Item 2 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 21 Item 3 - Quantitive And Qualitative Disclosures About Market Risk 25 Item 4 – Controls and Procedures 25 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 26 Item 1A – Risk Factors 26 Item 2 - Unregistered Sales of Equity Securities 26 Item 3 – Defaults Upon Senior Securities 26 Item 4 - Submission of Matters to a Vote of Security Holders 26 Item 5 – Other Information 26 Item 6 – Exhibits 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS TREATY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Cash and equivalents $ $ Accounts receivable - Other receivable Total current assets Oil and gas properties (successful efforts), net Oil and gas properties (unproved), net - - Oilfield support equipment, net Net Oil and Gas Properties Other property, plant and equipment, net Other Assets Carved out interest, net - TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Accrued expenses to related parties Related party notes payable Notes and accrued interest payable, net of discounts of $77,411and $111,816, respectively Derivative Liability - Total current liabilities 3 TREATY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (Continued) June 30, 2013 December 31, (Unaudited) Deferred revenue - Asset retirement obligation TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - par value $0.001, 50 million shares authorized, none issued or outstanding at March 31, 2013 and December 31, 2012 - - Common stock – par value $0.001, 1.25 billion shares authorized,1,251,049,036and 945,249,192 issuedand outstandingat June 30, 2013 and December 31, 2012, respectively Additional paid in capital Common stock payable - Accumulated loss - pre exploration stage ) ) Accumulated loss ) ) Accumulated other comprehensive income Total stockholders' equity (deficit) attributable to Treaty Energy Corp ) ) Non-Controlling Interest ) ) TotalStockholder's equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements 4 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended June 30, Three Months Ended June 30, 2013 2012 2013 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES Oil and gas revenues $ Drilling revenues - - - Total revenues EXPENSES Lease operating expenses Direct drilling costs Land lease costs - - - Production taxes - General andadministrative Depreciation, depletion and amortization Accretion of asset retirement obligation Total expenses Operating Loss ) OTHER INCOME AND EXPENSE ITEMS Interest expense ) Gain (Loss) on retirement of debt ) Gain (Loss) on Derivative Liability ) ) Gain (Loss) on sale of assets ) - NET LOSS ) Less: Comprehensive loss attributable to Non-Controlling Interests The accompanying notes are an integral part of these consolidated financial statements 5 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (continued) Six Months Ended June 30, Three Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Less: Comprehensive loss attributable to Non-Controlling Interests Net Loss attributable to the Company ) Foreign Currency Translation Gain or (Loss) ) ) Add: Loss attributable to Non-Controlling Interest ) Total Comprehensive Loss $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted Loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 6 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by/(used in) operating activities: Depreciation, depletion and amortization Gain on sale of assets ) Gain on conversion of debt for equity ) Loss on conversion of related party debt to stock - Loss on Derivative Liability - Impairment of O & G - Amortization of discount on notes payable Accretion of asset retirement obligation Stock based compensation (shares issued and owed) - Shares owed and expensed for default on NP Interest imputed on related-party notes - Amortization of deferred revenue ) ) Forgiveness of debt and accrued interest ) Changes in operating assets and liabilities: Accounts receivable Other receivables ) - Prepaid expenses & other assets ) - Accounts payable & accrued expenses Accounts payable & accrued expenses - Related Party - Cash Call Liability - Net cash provided by / (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of oil and gas properties & fixed assets ) - Deposit on equipment lease purchase - ) Purchases of fixed assets ) ) Proceeds from sales of oil and gas interests - The accompanying notes are an integral part of these consolidated financial statements 7 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Six Months Ended June 30, (Unaudited) (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Advances from related parties, net ) Proceeds from notes payable Principal payments on notes payable ) ) Bank overdraft ) Proceeds from sale of stock Net cash provided by / (used in) financing activities Net increase / (decrease) in cash and cash equivalents Foreign Currency translation gain/loss ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ $ Shares issued for retirement of debt Shares issued to relieve related party notes payable - Shares issued to relieve accounts payable - Shares issued to re-purchase ORRI - Shares issed to relieve stock payable - Shares issued by related party on behalf of company for potential acquisition - Related party debt donated to Additional Paid in Capital - Shares issued to purchase equipment - Reclass excess shares issued over cap to derivative liability - Stock payable for conversion of accrued liability - Reclass stock payable to derivative liability - The accompanying notes are an integral part of these consolidated financial statements 8 TREATY ENERGY CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS History Treaty Energy Corporation, formerly known as Alternate Energy Corp., (“Treaty”, “the Company”, “we”, or “us”) was incorporated as COI Solutions, Inc. in the State of Nevada in August, 1997. We incorporated as COI Solutions, Inc. on August 1, 1997 as a Nevada corporation. On May 22, 2003, we acquired all the assets of AEC Inc., formerly known as Alternate Energy Corporation, and changed our name to Alternate Energy Corp. We commenced active business operations on June 1, 2003 and were a development stage company under Codification Topic No. 915 developing alternate renewable energy sources. The Company merged with Treaty Petroleum, Inc., a Texas Corporation under a transaction commonly referred to as a reverse merger.With the change in ownership in December 2008, we embarked on a new business plan, focusing on oil and gas production. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Treaty Energy Drilling, C&C Petroleum Management, LLC, and Treaty Belize Energy, Ltd., in which the Company holds an 80% interest.All significant intercompany transactions have been eliminated. The consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair presentation of financial information for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates underlying these consolidated financial statements include the estimated quantities of proved oil reserves used to compute depletion of oil and natural gas properties and the estimated fair value of asset retirement obligations. All of the Company’s accounting policies are not included in this Form 10-Q.A more comprehensive set of accounting policies adopted by the Company are included on our Form 10-K as of December 31, 2012 and are herein incorporated by reference. Revenue Recognition The Company recognizes oil, gas and natural gas condensate revenue in the period of delivery. Settlement on sales occurs anywhere from two weeks to two months after the delivery date. The Company recognizes revenue when an arrangement exists, the product has been delivered, the sales price is fixed or determinable, and collectability is reasonably assured. The Company recognizes drilling revenue in the period services are rendered.The Company recognizes revenue when a drilling engagement exists, the service has been rendered, the contract fee is fixed or determinable, and collectability is reasonably assured. 9 Stock-Based Compensation In December of 2004, the Financial Accounting Standards Board (FASB) issued guidance now codified as Topic 718 (“Topic 18”) which applies to transactions in which an entity exchanges its equity instruments for goods or services and also applies to liabilities an entity may incur for goods or services that are based on the fair value of those equity instruments. For any unvested portion of previously issued and outstanding awards, compensation expense is required to be recorded based on the previously disclosed Topic 18 methodology and amounts.Prior periods presented are not required to be restated. The Company adopted Topic 18 at its inception and applied the standard using the modified prospective method. Accounting for Asset Retirement Obligations The Company accounts for conditional asset retirement obligations in accordance with FASB ASC 410-20.Accordingly, an entity is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value can be reasonably estimated. The Company estimates a fair value of the obligation on each well in which it owns an interest by identifying costs associated with the future dismantlement and removal of production equipment and facilities and the restoration and reclamation of a production operation’s surface to a condition similar to that existing before oil and natural gas extraction began. In general, the amount of an Asset Retirement Obligation (“ARO”) and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation using current prices that are escalated by an assumed inflation factor up to the estimated settlement date which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for the Company. After recording these amounts, the ARO is accreted to its future estimated value using the same assumed cost of funds and the liability is increased each period as the retirement obligation approaches.See Note 11 for a discussion of our estimated Asset Retirement Obligation. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. There was no material effect on the consolidated financial statements as a result of these reclassifications. Derivative Liability The Company accounts for shares sold in excess of the authorized number of shares as a derivative liability.Fair values for exchange traded securities and derivatives are based on quoted market prices.Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS There are no recent accounting pronouncements that affect our operations or require disclosure as of the date of this balance sheet. NOTE 4 – GOING CONCERN The accompanying consolidated financial statements have been prepared assuming that Treaty will continue as a going concern. As shown in these consolidated financial statements, we have had continuing negative cash flows from operations and a working capital deficit as of June 30, 2013.These conditions raise substantial doubt as to our ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Management intends to finance these deficits by making additional shareholder notes and seeking additional outside financing through either debt or sales of its common stock. 10 NOTE 5 – OIL AND GAS PROPERTIES There were no property acquisitions during the three months ended June 30, 2013, however, a 4% ORRI was repurchased during the quarter ended March 31, 2013.The 1,000,000 shares were valued at $38,000 but were immediately impaired and expensed based on the December 31, 2012, reserve report. Our geographical proved and unproved properties are as follows: 06/30/13 12/31/12 Oilfield Support Equipment $ $ Less: accumulated depreciation ) ) Total Proved developed producing: Texas $ $ Less: accumulated depletion and impairment ) ) Total Unproved: Belize Accumulated Impairment ) ) Total $
